DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 8, 11-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Scanner for displaying a second authentication screen when a first authentication fails”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2)	Regarding claim 1, Mizuno teaches a scanner comprising: a scan executing unit (figure 1, item 108; MFP includes a scanner); a processor (figure 1, item 101; a CPU); and a storage (figure 1; RAM, ROM, HDD) storing computer-readable instructions, wherein the computer-readable instructions, when executed by the processor, cause the scanner to: register one or more profile information to a memory, each of the one or more profile information including authentication information for a server capable of communicating with the scanner to authenticate a user (paragraph 37; database in MFP stores user name plus password [i.e. “profiles”], paragraph 50 discloses this information can be sent to a server for authentication); cause the scan executing unit to scan a document (paragraph 61; file transmission of a scanned image can be executed); in a case where an operation for selecting specific profile information from among the one or more profile information registered to the memory is performed on an operation unit, send a first authentication request including first authentication information included in the specific profile information to the server (paragraph 54; figure 8; specific username and password [i.e. profile] are designated in a first authentication request [item S805]); in a case where an authentication by the first authentication information fails in response to sending the first authentication request to the server (figure 8, item S807; authentication can fail), cause a display unit to display an authentication information input screen for inputting authentication information different from the first authentication information (figure 8, item S808; paragraph 54; re-authentication can be performed 
Mizuno does not specifically teach a case where an authentication by the second authentication information is successful in response to sending the second authentication request to the server, send scan data obtained by the scan executing unit scanning the document to the server so as to store the scan data in the server (Mizuno discloses, in paragraph 61, file transmission of scanned data but does not specifically state the scanned data is stored in the server).
Mori teaches a case where an authentication by the second authentication information is successful in response to sending the second authentication request to the server, send scan data obtained by the scan executing unit scanning the document to the server so as to store the scan data in the server (figure 9; paragraph 58; file server can be accessed through authentication to store image data).
Mizuno and Mori are combinable because they are both from the MFP networking field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Mizuno with Mori to add storing image data in the server.  The motivation for doing so would have been to alleviate limited memory capacity problems at an MFP (paragraph 6).  Therefore it would have been obvious to combine Mizuno with Mori to obtain the invention of claim 1.

4)	Regarding claim 6, Mizuno teaches the scanner as in claim 1, wherein each of the one or more profile information further includes folder information indicating a folder in the server, and the computer-readable instructions, when executed by the processor, further cause the scanner to: in a case where the authentication by the first authentication information is successful in response to sending the first authentication request to the server, send a first access request including first folder information included in the specific profile information to the server (paragraph 50; server access 
5)	Regarding claim 9, Mizuno teaches the scanner as in claim 1, further comprising the operation unit and the display unit (figure 1, item 106; paragraph 30; console unit may be a touch panel).
6)	Regarding claim 10, Mizuno teaches the scanner as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the scanner to: in a case where the specific profile information is inputted in a terminal device capable of communicating with the scanner, receive the specific profile information from the terminal device, and the specific profile information is registered in the memory in a case where the specific profile information is received from the terminal device (figure 2, item 204; paragraph 45; image information along with a specific username [i.e. profile information] can be transmitted from terminal 204 and stored in MFP 202).
7)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above.


	Mizuno does not specifically teach the scanner as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the scanner to: change the first authentication information included in the specific profile information to the second authentication information in the case where the authentication by the second authentication information is successful in response to sending the second authentication request to the server.
	Furuta teaches the scanner as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the scanner to: change the first authentication information included in the specific profile information to the second authentication information in the case where the authentication by the second authentication information is successful in response to sending the second authentication request to the server (paragraph 75; figure 4; user authentication information can be updated upon successful connection to a server).
Mizuno and Furuta are combinable because they are both from the MFP networking field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Mizuno with Furuta to add updating successful authentication information.  The motivation for doing so would have been “a simple way to perform authentication for a temporary user of the electronic device, and the ability to 

9)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0002847 by Mizuno, and further in view of U.S. patent application publication 2016/0316091 by Mori, as applied to claim 1 above, and further in view of U.S. patent application publication 2002/0087892 by Imazu.
	Mizuno does not specifically teach the scanner as in claim 1, wherein the authentication information includes a user name and a password, the authentication information input screen includes a password input field for inputting a password different from a first password included in the first authentication information, the authentication information input screen does not include an input field for inputting a user name different from a first user name included in the first authentication information, and the second authentication information includes the first user name and a second password inputted in the password input field.
	Imazu teaches the scanner as in claim 1, wherein the authentication information includes a user name and a password, the authentication information input screen includes a password input field for inputting a password different from a first password included in the first authentication information, the authentication information input screen does not include an input field for inputting a user name different from a first user name included in the first authentication information, and the second authentication information includes the first user name and a second password inputted in the 
	NOTE: login screen of Imazu could be incorporated into the invention of Mizuno as prior to logging into the server, the user can be required to log into the printer (paragraph 37), thereby giving the printer the advanced information of a particular username identifier as required in the login screen of Imazu.  This would result in a re-authentication screen where only a password would need to be entered.
Mizuno and Imazu are combinable because they are both from the network authentication field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Mizuno with Imazu to add not including a username field.  The motivation for doing so would have been to remove “the burden of entering and administering this login identifier” (paragraph 67).  Therefore it would have been obvious to combine Mizuno with Mori and Imazu to obtain the invention of claim 3.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672